Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 10, 12-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,597,207 (Perry)
In Re claim 1 Perry discloses a urine collector comprising: a funnel body (100) with a gripping area (102), the funnel body including at least one side, a sloped base surrounded by and contiguous with a lower portion of the at least one side (side and sloped base shown but not labeled in Figure 4), a top opening bordered by a top perimeter of the at least one side (top opening and perimeter shown in Figure 2), and a funnel hole (106) located at a lowest region of the sloped base, wherein the funnel body is configured to receive a stream of urine from a subject through the top opening of the funnel body, funnel the stream of urine along an interior surface of the funnel body toward the funnel hole, receive and support a container (container 116 supported by screw threads 114 and 118, Column 3, lines 42-46) and convey the stream of urine into the container (applicant’s claimed functionality merely describes the use of a funnel, since Perry discloses a funnel device, it is reasonable to assume that it functions in the claimed manner).
Perry doesn’t disclose a funnel body constructed of paperboard having the claimed properties. IT would have been obvious to one of ordinary skill in the art at the effective filling date of the invention to manufacture the Perry apparatus from paperboard having the claimed material properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. On Page 7 of the instant application the applicant does not indicate any criticality or unexpected result from the use of paperboard having the noted material properties other than “to achieve the desired properties of urine collector”, a motivation which would have been obvious to one of ordinary skill in the art.
In Re claim 3 Perry describes constructing the device from paper (Column 2, line 62).
In Re claim 4 Perry discloses all the limitations, but doesn’t disclose a paper laminated with a polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device from a paper laminated with a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page 7, lines 17-23, applicant has not disclosed any criticality for the claimed limitations.
In Re claim 6 Perry discloses the container (116) detachably coupled to the funnel body (shown in Figure 3).
In Re claim 7 Perry discloses a container including a continuous sidewall, a base surrounded by and contiguous with a lower portion of the continuous sidewall and an open mouth wherein a diameter of the open mouth is equal to the diameter of the funnel hole (container 116 and relation to funnel structure shown in figures 3 and 4).
In Re claim 10 Perry discloses a plurality of gripping structures on an exterior surface of the gripping area (webbing 112 located on bottom surface of handle).
In Re claim 12 Perry discloses a threaded sidewall in the funnel body which interacts with a threaded top portion of the container (Column 3, lines 42-46).
In Re claim 13 the intended use of an apparatus is accorded patentable weight only where it affects the structure of the apparatus. In this case, the Perry apparatus could be used as a single-use collector.
In Re claim 14 Perry describes the use of paper to construct the device (Column 2, line 62). An apparatus so constructed would be free of metal, plastic, and glass.
In Re claim 15 Perry discloses a urine collector comprising: a paper (Column 2, line 62) funnel body (100) with a handle extending outward from the top portion of the funnel body (handle 102 shown in Figure 1), the funnel being essentially hammock-shaped with a top opening bordered by a sidewall and the funnel body having a funnel hole (106), wherein the funnel body is configured to funnel a stream of urine from a subject through the top opening of the funnel body and along an interior space of the funnel body toward and through the funnel hole when the funnel body is upright (inherent in the function of a funnel), and a container (116) including at least one sidewall, a base surrounded by and contiguous with a lower portion of the at least one sidewall and an open mouth bordered by a top edge of the at least one sidewall (this describes a cylinder which is the shape of container shown in Figure 3 of Perry), wherein the funnel body is configured to receive and support the container (through the interaction of screw threads 114 and 118, Column 3, lines 42-46) and convey funneled urine into the container when the top edge of the container is positioned within the funnel hole and the base of the container is positioned outside the funnel body (container attached configuration shown in Figure 4).
Perry doesn’t disclose a funnel body constructed of paperboard having the claimed properties. IT would have been obvious to one of ordinary skill in the art at the effective filling date of the invention to manufacture the Perry apparatus from paperboard having the claimed material properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. On Page 7 of the instant application the applicant does not indicate any criticality or unexpected result from the use of paperboard having the noted material properties other than “to achieve the desired properties of urine collector”, a motivation which would have been obvious to one of ordinary skill in the art.
In Re claim 17 Perry discloses a threaded sidewall in the funnel body which interacts with a threaded top portion of the container (Column 3, lines 42-46).
Perry as applied to claims 1 and 15 above performs the method of claims 19 and 20 during ordinary use and operation.
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Patent 6,397,907 (Heintz).
In Re claim 7 Perry discloses all the limitations, but doesn’t disclose an annular projection which interfaces with the container.
Heintz discloses a funnel (annular member 26) having an annular projection (inwardly directed portion of funnel structure which interacts with rim 30) which extends into a funnel hole creating a hole of smaller diameter than the funnel hole, and which is used to interface with a rim (30) extending outward on a fluid component (additional annular member) which is joined to the funnel.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by changing the threaded fit between the container and the funnel body for the annular projection and lip interaction taught by Heintz, in order to permit a container to be attached and detached more quickly.
In Re claim 18 Perry discloses all the limitations, but doesn’t disclose an annular projection which interfaces with the container.
Heintz discloses a funnel (annular member 26) having an annular projection (inwardly directed portion of funnel structure which interacts with rim 30) which extends into a funnel hole creating a hole of smaller diameter than the funnel hole, and which is used to interface with a rim (30) extending outward on a fluid component (additional annular member) which is joined to the funnel.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by changing the threaded fit between the container and the funnel body for the annular projection and lip interaction taught by Heintz, in order to permit a container to be attached and detached more quickly.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Design Patent D 341,421 (Jones)
In Re claim 16 Perry discloses all the limitations, but doesn’t disclose a spout.
Jones discloses a sample collection apparatus including a handle and a spout located opposite the handle for pouring out the contents of the apparatus (spout shown in Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by adding a spout opposite the handle, in order to permit a user to more precisely pour off excess fluid.
Response to Arguments
With the amendment filed 07/27/2022 the applicant has overcome rejection of claims 5, 8, 9, and 15-18 under 35 U.S.C. 112(b). Furthermore, the amendment of claims 1, 15, and 19 to recite paperboard material having a specific set of material properties has overcome rejection of those claims under 35 U.S.C. 102. However, as discussed above, the selection of a preferred material based on its suitability for an intended use is a matter of obvious design choice for one of ordinary skill in the art. Furthermore, on Page 7 of the instant application the applicant does not indicate any criticality or unexpected result from the use of paperboard having the noted material properties other than “to achieve the desired properties of urine collector”, a motivation which would have been obvious to one of ordinary skill in the art. Therefore, all remaining claims are not rejected under 35 U.S.C. 103(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753